Name: Commission Regulation (EEC) No 3810/91 of 18 December 1991 laying down detailed rules for the application of the supplementary trade mechanism to trade in the beef and veal sector between the Community as constituted at 31 December 1985 and Spain and Portugal and repealing Regulations (EEC) No 4026/89 and (EEC) No 3815/90
 Type: Regulation
 Subject Matter: Europe;  trade policy;  international trade
 Date Published: nan

 28 . 12. 91 Official Journal of the European Communities No L 357/53 COMMISSION REGULATION (EEC) No 3810/91 of 18 December 1991 laying down detailed rules for the application of the supplementary trade mechanism to trade in the beef and veal sector between the Community as constituted at 31 December 1985 and Spain and Portugal and repealing Regulations (EEC) No 4026/89 and (EEC) No 3815/90 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas in order to regulate trade more satisfactorily by taking account of the varying level of sensitivity of the Spanish and Portuguese markets at different times of the year, and in particular lower demand in the second and third quarters, the annual quantities should be split up into two-month periods ; Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 83 and 251 thereof, Whereas, when laying down the detailed rules for the lodging of the application and the issuing of licences, derogations should be made from Commission Regula ­ tion (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (8), as last amended by Regulation (EEC) No 1599/90 (9), and from Commission Regulation (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplemen ­ tary trade mechanism (10), as last amended by Regulation (EEC) No 3296/88 ; Whereas it should be laid down that Community traders may only export certain beef and veal products to Spain and Portugal under certain restrictive conditions regarding in particular the length of time they have been trading ; Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (3), as amended by Regulation (EEC) No 3296/88 , and in particular Article 13 thereof, Whereas Commission Regulations (EEC) No 4026/89 (4), as last amended by Regulation (EEC) No 3125/91 (5), and No 3815/90 f), as last amended by Regulation (EEC) No 3508/91 f) set for 1991 the indicative ceilings mentioned in Articles 83 and 251 of the Act of Accession for Spain and Portugal ; whereas these ceilings are set on the basis of estimated Spanish production and consump ­ tion of the products in question and a forward timetable for trade with the rest of the Community ; Whereas Article 5 of Council Regulation (EEC) No 3792/85 lays down that imports of these products into Portugal from Spain are subject to the supplementary trade mechanism in accordance with Articles 249 to 252 of the Act of Accession ; Whereas, taking into account the development of the Spanish and Portuguese markets, a very large increase in the ceilings is necessary for 1992 in order to advance the process of integration of the said markets with the Community market ; Whereas, with regard to imports to Portugal from third countries, certain aspects of the arrangements applicable to STM import licences laid down by Regulation (EEC) No 596/86 should be clarified ; whereas, for this purpose, the application of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (u ), as last amended by Regulation (EEC) No 2996/90 (l2), and of the other provi ­ sions regarding the various special import arrangements is the most appropriate for the import arrangements for beef and veal ; Whereas it is desirable, for the sake of clarity, to set out in a new Regulation the detailed rules for the application of the STM in respect of Spain and Portugal and to repeal Regulations (EEC) No 4026/89 and No 3815/90 ; (') OJ No L 55, 1 . 3. 1986, p. 106. (2) OJ No L 293, 27. 10. 1988 , p. 7. P) OJ No L 367, 31 . 12. 1985, p. 7 . f) OJ No L 331 , 2. 12. 1988 , p. 1 . (') OJ No L 151 , 15 . 6 . 1990, p. 29 . ( 10) OJ No L 57, 1 . 3 . 1986, p . 1 . (") OJ No L 241 , 13 . 9 . 1980, p. 5. (,J) OJ No L 286, 18 . 10 . 1990, p. 17. (4) OJ No L 382, 30. 12. 1989, p. 62. (Ã  OJ No L 296, 26. 10. 1991 , p. 30. (6) OJ No L 366, 29. 12. 1990, p. 30. 0 OJ No L 333, 4. 12. 1991 , p. 5 . No L 357/54 Official Journal of the European Communities 28 . 12. 91 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, for at least twelve months in an activity in the field of trade in :  live animals of the bovine species other than pure ­ bred breeding animals, where the application relates to live animals ;  fresh, chilled or frozen beef and veal, where the appli ­ cation relates to those products. Proof shall be supplied in the form of a certified true copy of a customs document made out in the name of the applicant. 2. Licence applications shall be considered only if the applicant declares in writing that he has not lodged and undertakes not to lodge any application concerning the same product in any Member State other than that where his present application is lodged ; if an applicant lodges applications in two or more Member States, none of the applications shall be considered. 3 . All applications from one applicant shall be regarded as a single application . Article 5 STM licences shall be requested for products falling within :  one of the subheadings of the combined nomencla ­ ture, or  one of the groups of subheadings of the combined nomenclature given in the Annexes. Article 6 The sum of the quantities stated in the STM licences applied for by a given trader in any one week shall, for each of the groups of products specified in the Annexes, not exceed 150 head for live animals or 50 tonnes for fresh, chilled or frozen meat expressed in tonnes equiva ­ lent carcase weight. Article 7 STM licences as provided for in Articles 1 and 3 of Regu ­ lation (EEC) No 569/86 shall be valid for 18 days for all products set out in the Annexes from the actual date of issue, in accordance with Article 21 (2) of Regulation (EEC) No 3719/88 . However, STM licences shall be valid for 30 days if the products are released to the market in the Azores and Madeira. Article 8 The Security relating to STM licences shall be :  ECU 1 5 per animal in the case of live bovine animals, and -  ECU 10 per kg for all other products set out in the Annexes. HAS ADOPTED THIS REGULATION : Article 1 1 . The indicative ceilings relating to certain products in the beef and veal sector which may be imported into Spain from the Community as constituted at 31 December 1985 shall be those set out in Annex I. 2. The indicative ceilings relating to certain products in the beef and veal sector which may be imported into Portugal from the Community as constituted at 31 December 1985 and from Spain shall be those set out in Annex II. 3 . If in the course of the same calendar year the total quantity for which applications are submitted in respect of a two-month period is less than the quantity available, the quantity remaining shall be added to the quantity available in respect of the following two-month period. Article 2 For the purposes of this Regulation, 100 kilograms of bone-in meat shall correspond to 77 kilograms of boned meat. Article 3 Notwithstanding : (a) Article 15 of Regulation (EEC) No 3719/88, applica ­ tions for STM licences lodged between Monday and Thursday at 1 p.m. shall be deemed to have been lodged simultaneously ; (b) the first and second subparagraph of Article 6 (2) of Regulation (EEC) No 574/86, the Member States shall notify the Commission before 1 p.m. every Tuesday of the quantity for which licence applications have been lodged the previous week broken down by product concerned. The Member States shall issue STM licences for the quantities requested on the following Friday unless the Commission has taken any special measures ; (c) Article 6 ( 1 ) of Regulation (EEC) No 574/86, the first copy of the licence shall be handed to the applicant or sent to the address stated in the application ; (d) the third subparagraph of Article 6 (2) of Regulation (EEC) No 574/86, the obligation to use the licence shall remain in case the single reduction coefficient is applied. Article 4 1 . The applicant must be a natural or legal person who at the time the application is submitted is entered in a public register of a Member State and has been engaged 28. 12. 91 Official Journal of the European Communities No L 357/55 Article 9 1 . Spain and Portugal shall notify the Commission of the quantities of products actually imported in each two month period, broken down by product, not later than 45 days after the end of the period concerned. 2. Spain and Portugal shall notify the Commission not later than 1 5 October each year of the forecast production and consumption in each of those Member States for the following year. Article 10 Notwithstanding Regulation (EEC) No 574/86 in the case of Portugal, STM import licences as provided for in Article 3 of Regulation (EEC) No 596/86 shall be subject to the provisions of Regulation (EEC) No 2377/80 and to the other provisions regarding the various special import arrangements. The communication,s referred to in Article 1 0 (8) of Regu ­ lation (EEC) No 574/86 shall specify the quantities applied for under each set of import arrangements. Article 11 Regulations (EEC) No 4026/89 and No 3815/90 are hereby repealed. Article 12 This Regulation shall enter into force on 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission No L 357/56 Official Journal of the European Communities 28 . 12. 91 ANNEX I Group I CN code Description Indicative ceiling 1992 1 0102 90 Live animals of the bovine species other than pure-bred breeding animals and animals for bullfights (head) 200 000 head of which : January/February : 45 000 March/April : 45 000 May/June : 25 000 July/August : 25 000 September/October : 30 000 November/December : 30 000 2 0201 10 0201 20  Meat of animals of the bovine species, fresh or chilled, bone in 35 000 tonnes of which : January/February : 6 000 March/April : 6 000 3 0201 30  Meat of animals of the bovine species, fresh or chilled, boneless (tonnes equivalent carcase weight) May/June : 6 000 July/August : 5 000 September/October : 6 000 November/December : 6 000 ANNEX II Group I CN code Description Indicative ceiling 1992 1 ex 0102 90 Live animals of the domestic bovine species other than pure-bred breeding animals for bullfights (head) 15 000 head of which : January/February : 4 000 March/April : 4 000 May/June : 1 500 July/August : 1 500 September/October : 2 000 November/December : 2 000 2 0201 10 0201 20  Meat of animals of the bovine species, fresh or chilled, bone in 35 000 tonnes of which : January/February : 6 000 March/April : 6 000 3 0201 30  Meat of animals of the bovine species, fresh or chilled , boneless (tonnes equivalent carcase weight) May/June : 6 000 July/August : 5 000 September/October : 6 000 November/December : 6 000 4 0202 10 0202 20  Meat of animals of the bovine species, fresh or chilled, bone in 3 800 tonnes of which : January/February : 635 March/April : 635 5 0202 30  Meat of animals of the bovine species, frozen, boneless (tonnes equivalent carcase weight) May/June : 635 July/August : 635 September/October : 630 November/December : 630